DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 7/7/22. Claims 1, 10, and 15 have been amended, claims 18-20 have been previously cancelled, and new claims 21-23 have been added. Thus claims 1-17 and 21-23 are presently pending in this application.
Claim Objections
Claims 1, 5-6, 8, 10, and 12 are objected to because of the following informalities:  in claim 1 (line 4), claim 5 (lines 2 and 4), claim 8 (line 2), and claim 12 (lines 2 and 4) "a user" should be changed to --the user--. In claim 10, line 2 "configured establish contact" should be changed to --configured to establish contact--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the newly added limitation “wherein a bias of the sleeve portion to a neutral position is adjusted by removal of material from the sleeve portion” is unclear. Applicant appears to be claiming a method in addition to a device. For examination purposes, the limitation “a bias…is adjusted by removal of material from the sleeve portion” is interpreted as the sleeve portion lacks material at some location along the sleeve.
All remaining claims are rejected based on the dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tarrin (WO2016012480).
With respect to claim 1, Tarrin discloses a hand orthotic (1, fig 2) comprising a hand interface (5, fig 2) operably coupleable to a hand of a user (see hand in orthotic in fig 2), the hand interface including a thumb interface (6, fig 2) defining a unitary sleeve portion (sleeve 6 is one piece on the user’s thumb in fig 2) spanning across the distal interphalangeal joint (the sleeve extends over the DIP in fig. 2) formed of a resilient material (thermo formable material; see [0162], lines 3-4 of translation), wherein a bias of the sleeve portion in a neutral position is adjusted by removal of material (orifices in sleeve (6) material (see [0162]) and gap between sleeve (6) and arm orthosis (5) in fig 2) from the sleeve portion in proximity to at least one of the distal interphalangeal joint (see location near joint in fig 2); a control module (28-31 and 10b 11b, fig 2) operably coupleable to a forearm of the user (see [0155], lines 6-7 of translation) including at least a first driver (10b, fig 2) and a second driver (11b, fig 2); and a plurality of cables (cable from 29 to 10b 11b and 7/8, fig 2) operably coupling the hand interface to the control module, the plurality of cables including at least a first cable (7, fig 2) operably coupling the first driver (see location on orthosis in fig 2) to a first portion of the thumb interface (7a, fig 2) and a second cable (8, fig 2) operably coupling the second driver (see location on orthosis in fig 2) to a second portion of the thumb interface (8a, fig 2), wherein the first driver is configured to provide an augmented abduction motion to the thumb interface and the second driver is configured to provide an augmented flexion motion to the thumb interface (see [0147], lines 4-6).
With respect to claim 2, Tarrin discloses the resilient material of the thumb (see claim 1 above) interface naturally biases the thumb interface against a first tensile force and a second tensile force provided by the respective first and second cables toward a neutral position, note the use of resilient material would provide the stretch and return of the interface which would bias the return to a natural position.
With respect to claim 5, Tarrin discloses the thumb interface includes a sleeve portion (6a, fig 9) configured to at least partially fit over a thumb of a user (see location on user’s thumb), and a metacarpal extension portion (6b, fig 9) operably coupled to the sleeve portion (connected through cable 7) and configured to reside in proximity to a metacarpal bone of a user (see location near the metacarpal bone).
With respect to claim 6, Tarrin discloses the sleeve portion includes structure defining a first cutout (see space between 6a and 6b in fig 9) in proximity to a distal interphalangeal joint of a user (no sleeve over the joint) and a second cutout (see space between 6b and 5 in fig 9)3Application No. 16/659,800 in proximity to a proximal interphalangeal joint of the user (no sleeve over the joint in fig 9), thereby promoting ease in bending of the sleeve in proximity to first and second cutout.
With respect to claim 8, Tarrin discloses the hand interface is customizable to meet the size and assistant needs of a user, note the strap 32 in fig 2 allows customization for the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrin as applied to claim 1 above, and further in view of Nguyen (2012/0059291).
With respect to claim 3, Tarrin discloses the resilient material of the thumb interface (thermo-formable material, see claim 1 above) but lacks the material is constructed of a thermoplastic elastomer.
However, Nguyen teaches a hand orthotic (100, fig 1) constructed of thermoplastic elastomer (see [0035], lines 6-7, neoprene).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient material of the modified Tarrin to be thermoplastic as taught by Nguyen so as to provide a moldable interface specific to the user’s hand (see [0035], lines 10-11 of Nguyen).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrin as applied to claim 2 above, and further in view of Sankai (2012/0029399).
With respect to claim 4, Tarrin discloses all the elements as claimed above but lacks the thumb interface including resilient stiffening member.
However, Sankai teaches a hand orthotic (10A, fig 23) with a spring 90 (stiffening member), see fig 23. Since the spring 90 is configured to urge the finger to extend (see [0121], lines 8-9) which would be against the force of gripping (tensile force) and towards the neutral position (extend to releasing state)(see [0121], lines 11-14). The spring stretches when the finger is bent (gripping) and wants to bias against this force and return to a contracted state, pulling the finger upward (releasing state/neutral position). Thus, the spring reads on the stiffening member and is able to perform the function of biasing the thumb against a tensile force toward a neutral position.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thumb interface Tarrin to include a stiffening member as taught by Sankai so as to better assist the user in returning the finger to a neutral position after gripping.
Claims 7, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrin as applied to claim 1 above, and further in view of Xue (11,123,254).
With respect to claim 7, Tarrin discloses all the elements as claimed above but lacks a plurality of finger interfaces.
However, Xue teaches a hand orthotic (fig 1) with multiple finger mechanisms (200, fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hand interface of Tarrin to include multiple interfaces to fit the different fingers as taught by Xue, so as to allow for users with whole hand impairments such as finger stiffness or muscle weakness to perform hand rehabilitation (see col. 1, lines 28-33 of Xue). 
With respect to claim 9, Tarrin discloses the thumb interface (see claim 1 above) with top (side of the 6 where 7a is attached in fig 2 of Tarrin) and bottom (side of the 6 where 8a is attached in fig 2 of Tarrin) portions but lacks the portions being selectively coupleable to one another.
However, Xue teaches a finger interface (200, fig 3) includes a top portion (211, fig 3) and a bottom portion (212, fig 3) configured to selectively couple to one another during donning and doffing of the hand interface (see col. 7, lines 42-51; note the strap 212 is removable from the buckle 211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thumb interface of Tarrin to be a coupleable top and bottom portion as taught by Xue so as to allow the user to adjust the interface based on his/her finger size.
With respect to claim 21, the modified Tarrin shows the plurality of finger interfaces are operably coupled to one another via a connection portion (all the interfaces converge on element 5; note after modification of Tarrin by Xue, the multiple finger interfaces connect to the arm orthosis (5) through guide members (13/14) as in fig 2 of Tarrin).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrin as applied to claim 1 above, and further in view of Okamoto (7,269,479).
With respect to claim 22, Tarrin discloses all the elements as claimed above but lacks an RFID sensor.
However, Okamoto teaches a robotic device (50, fig 8) with an RFID sensor (tag reader, TR; fig 8) configured to sense a corresponding RFID tag (Tg, fig 2A) in an externally gripped item (see col. 27, lines 53-55), wherein data received by the RFID sensor is communicated to the control module for automatic adjustment (see col. 6, lines 50-57 and col. 28, lines 28-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the modified Tarrin to include an RFID sensor as taught by Okamoto so as to provide a handling technique for gripping various items and identifying each item individually (see col. 1, lines 51-54 of Okamoto).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarrin as applied to claim 1 above, and further in view of Yamazaki (2015/0124057).
With respect to claim 23, Tarrin discloses all the elements as claimed above but lacks a magnet.
However, Yamazaki teaches a robotic device (12, fig 1) with a magnet grip (14a, fig 1 and [0032], lines 1-3) configured to magnetically lock one or more externally gripped items (see [0037], lines 1-5) into place relative to the hand interface (grip and pick up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tarrin to include a magnet on the hand as taught by Yamazaki so as to provide an easier pickup function of the orthosis that does not require a strong grip from the patient.  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (2017/0042704) in view of Taylor (3,273,169).

    PNG
    media_image1.png
    305
    346
    media_image1.png
    Greyscale






Annotated fig 1 of Ryu.
With respect to claim 10, Ryu discloses a hand orthotic (100, fig 1) comprising a hand interface (102, fig 1); and a control module (110, fig 1) including a plurality of motors (112, fig 1) and corresponding gearboxes (114, fig 1) operably coupled to the hand interface via a plurality of cables (120, fig 1), but lacks a gearbox isolation lock.
However, Taylor teaches a locking mechanism slide (gearbox isolation lock; 12/18/24, fig 7) configured to selectively shift between an unlocked position (fig 9) and a lockout position (fig 7) configured to establish contact on four sides (see contact of 21 and 30 to slot 22 in fig 7) of abutment head (26, fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control module housing of Ryu to include the locking mechanism slide as taught by Taylor so as to prevent injury by providing a stopping mechanism to avoid excessive flexion/extension of the user’s finger.
With respect to claim 11, the modified Ryu shows the hand interface includes a plurality of finger interfaces (132, fig 1 on multiple fingers) operably coupleable to fingers of a user.
With respect to claim 12, the modified Ryu shows each of the plurality of finger interfaces includes a sleeve portion (see annotated fig 1 of Ryu) configured to at least partially fit over a finger of a user, and a metacarpal extension (see annotated fig 1 of Ryu)  operably coupled to the sleeve portion (via cables) and configured to reside in proximity to a metacarpal bone of a user (see location near metacarpal bone of finger in fig 1).
With respect to claim 13, the modified Ryu shows each of the plurality of finger interfaces includes structure defining a first cutout (see annotated fig 1 of Ryu) in proximity to a distal interphalangeal joint of a user (near the joint as seen in fig 1) and a second cutout (see annotated fig 1 of Ryu) in proximity to a proximal interphalangeal joint of the user, thereby promoting ease in bending of the finger interfaces in proximity to first and second cutout.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Taylor as applied to claim 10 above, and further in view of Xue (11,123,254).
With respect to claim 14, the modified Ryu shows the thumb interface (see claim 10 above) with top (side of the 132 on the backside of the hand in fig 1 of Ryu) and bottom (side of the 132 on the palm side of the hand in fig 1 of Ryu) portions but lacks the portions being selectively coupleable to one another.
However, Xue teaches a finger interface (200, fig 3) includes a top portion (211, fig 3) and a bottom portion (212, fig 3) configured to selectively couple to one another during donning and doffing of the hand interface (see col. 7, lines 42-51; note the strap 212 is removable from the buckle 211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger interfaces of the modified Ryu to be a coupleable top and bottom portion as taught by Xue so as to allow the user to adjust the interface based on his/her finger size.
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Taylor as applied to claim 10 above, and further in view of Nguyen (2012/0059291).
With respect to claim 15, the modified Ryu teaches all the elements as claimed above but lacks the interface being constructed of resilient material.
However, Nguyen teaches a hand orthotic (100, fig 1) contracted of thermoplastic elastomer (see [0035], lines 6-7, neoprene), note the use of resilient material would provide the stretch and return of the interface which would bias the return to a natural position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the resilient material of the modified Tarrin to be thermoplastic as taught by Nguyen so as to provide a molded interface specific to the user’s hand (see [0035], lines 10-11 of Nguyen).
With respect to claim 16, the modified Ryu shows the interface is constructed of thermoplastic elastomer (see claim 15, above).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Taylor as applied to claim 10 above, and further in view of Sankai (2012/0029399).
With respect to claim 17, the modified Ryu shows all the elements as claimed above but lacks the thumb interface including resilient stiffening member.
However, Sankai teaches a hand orthotic (10A, fig 23) with a stiffening member (90, fig 23) configured to bias the thumb against a tensile force toward (see [121], lines 8-14) the neutral position (releasing state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the finger interfaces of the modified Ryu to include a stiffening member as taught by Sankai so as to better assist the user in returning the finger to a neutral position after gripping.
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. Applicant argues on pg. 10 that "the cited references of Tarrin, Nguyen, Sankai, Xue, and Ryu whether considered alone or in combination, fail to disclose or suggest" the newly amended limitations in claims 1 and 10. However, this is not taken well since the device of Tarrin for the rejection of claim 1, discloses a singular sleeve (6) on the thumb this a unitary sleeve portion (see claim 1 above. As for claim 10, the listed art in Applicants argument on pg. 10 is not relied on to teach the gearbox isolation lock. Thus, the rejections stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdallah (2017/0249561) is cited to show an additional hand orthosis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/            Primary Examiner, Art Unit 3785